Citation Nr: 1039753	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1955 to May 1958, from 
July 1958 to July 1964, and from May 1965 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO).  

In a September 2006 notice of disagreement and a February 2007 
statement, the Veteran asserted that he was entitled to a 
combined evaluation of 50 percent for his service-connected 
disorders, and that VA erroneously awarded a combined 40 percent 
evaluation.  He also noted that VA failed to pay him back monies 
owed for the period of October 1, 2005 through December 2005 for 
his award of service connection for diabetes mellitus, which was 
effective September 30, 2005.  These issues have not been 
considered by the RO, and they are therefore referred to the RO 
for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Board finds that additional development is necessary with 
regard to the Veteran's claim for entitlement to an initial 
evaluation in excess of 20 percent for diabetes mellitus, type 
II.  VA's duty to assist the Veteran includes obtaining a 
thorough and contemporaneous evaluation where necessary to reach 
a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  VA's duty to assist also includes 
providing a new medical examination when a veteran asserts or 
provides evidence that a disability has worsened or the available 
evidence is too old for an adequate evaluation of the current 
condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(observing that where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination must 
be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (finding that the Board should have ordered a 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the decision in 
an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) 
(2010).

Although a VA examination was provided in March 2006 which 
addressed the severity of the Veteran's diabetes mellitus, type 
II, the clinical findings of that examination report are now well 
over 4 years old.  In addition, the most recent medical treatment 
records in the claims file are from June 2006 and do not provide 
sufficient detail to determine the severity of the Veteran's 
diabetes mellitus, type II, under the applicable rating criteria.  
Further, in his September 2006 notice of disagreement, the 
Veteran reported that his diabetes mellitus, type II, was 
manifested by complications including bilateral peripheral 
neuropathy of both feet, varicosities, telangiectasia, 
deteriorating vision, and erectile dysfunction.  He also reported 
that he was required to regulate his activities, to exercise 
daily, to take daily blood tests, to take "glucomose," and to 
restrict his diet.  To adjudicate the severity of the Veteran's 
diabetes mellitus, type II, without more current clinical 
findings would be in error.  Accordingly, as there are no current 
treatment records in the claims file and the findings from the 
March 2006 VA examination may not reflect the current state of 
the Veteran's diabetes mellitus, type II, a new examination is 
warranted to determine the current extent and severity of the 
Veteran's service-connected diabetes mellitus, type II.  38 
C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 
93 (1990) (noting that remand may be required if record before 
the Board contains insufficient medical information).

Also, review of the March 2006 reflects inconsistencies in the 
report with regard to the complications associated with the 
Veteran's diabetes mellitus, type II.  In response to the 
questions of whether there were any cardiac symptoms related to 
diabetes and whether there were any genitourinary symptoms 
related to diabetes, the VA examiner indicated that there were.  
With regard to the cardiac symptoms related to diabetes, the VA 
examiner described shortness of breath, fatigue, cough, 
peripheral edema, and weakness; with regard to diabetic related 
genitourinary symptoms, the VA examiner reported frequency, 
urgency, and erectile dysfunction.  However, at the conclusion of 
the same VA examination, the VA examiner stated that the 
Veteran's cardiovascular disease and erectile dysfunction were 
not complications of his diabetes mellitus, type II.  Thus, as 
the March 2006 VA examiner's opinions as to whether the Veteran's 
cardiac symptoms and genitourinary symptoms are related to his 
diabetes mellitus are inconsistent throughout the report, the 
Board finds the March 2006 inadequate upon which to base an 
appellate decision.  Accordingly, a new VA examination must be 
provided which adequately describes the current severity of the 
Veteran's service-connected diabetes mellitus, type II, as well 
as all complications of his diabetes mellitus, type II.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (noting that when the medical evidence 
of record is insufficient, in the opinion of the Board, the Board 
must supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must provide updated notice to the 
Veteran of what information or evidence is 
needed in order to substantiate his claim for 
entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus, 
type II, and it must assist the Veteran by 
making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  The RO must also provide notice as 
required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO must contact the Veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers who have treated 
him for his diabetes mellitus, type II, since 
June 2006.  The Veteran must be asked to 
complete a separate VA Form 21- 4142 for any 
private physician or source of treatment he 
may identify.  The RO must then obtain all 
identified records.  Whether or not the 
Veteran responds, the RO must obtain all 
updated VA treatment records pertaining to 
the Veteran's diabetes mellitus, type II and 
associated complications which are not 
currently associated with the claims file.  
All attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

3.  Thereafter, the Veteran must be afforded 
a comprehensive examination to determine the 
current severity of his service-connected 
diabetes mellitus, type II.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated diagnostic tests and studies must 
be accomplished.  All pertinent 
symptomatology and findings must be reported 
in detail.  The examiner must address whether 
the Veteran's diabetes mellitus, type II, 
requires insulin, a restricted diet, or 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities); whether the Veteran's diabetes 
mellitus, type II, has resulted in episodes 
of ketoacidosis or hypoglycemic reactions 
requiring any hospitalizations and, if so, 
the number of such hospitalizations in any 12 
month period; and whether the Veteran's 
diabetes mellitus, type II, requires twice 
per month or more frequent visits to a 
diabetic health care provider, and, if so, 
the frequency.  The examiner must also state 
whether the Veteran's diabetes mellitus, type 
II, causes any complications, including 
peripheral neuropathy, varicosities, 
telangiectasia, deteriorating vision or 
vision loss, or erectile dysfunction, and if 
so, the severity of such complications.  A 
complete rationale for all opinions expressed 
must be included in the examination report.  
If the examiner cannot provide any of the 
requested opinions without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of the scheduled VA 
examination must be placed in the Veteran's 
claims file.

5.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

6.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated, with 
consideration of a separate rating for any 
complication associated with the Veteran's 
service-connected diabetes mellitus, type II.  
If the claim remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



